OFFICE   OF   THE     ATTORNEY    GENERAL     OF   TEXAS.   b
                                  AUSTIN




Honorobl e L. Yaokeohnq, tmperint endent                                 :
Uiahit8 Palle Mate Hospital
Box mo            .
Habit8      Palle,     Pexar




                                                 the disoharge of
                                                 tary patient,


                                                     the above subject
matter     in the


                                        cted by the Board
                                       all our'roluntary
                                       here longer than,
                                      em readmItted by




         this  patient's relatireo do not nor live in
         Tarroat Couaty,, and the patient ia not here,
         I doubt:if S bare )uriodiotiOn to try the
         6a8e in this a0untf.f

              *Our next letter =a8 mriiten te Yr.'@.s.
         Cloyd of iiereford, Texas, who is then father
         of our patient, orrd amk him to ha90 hla daugh-
         ter re-committed by jury trial. Judge Ored
Ponorable   h. Yaokeohney   - page 2




      X.Baird  of Do& BmithCOunty    informs
      us that rinse hias ,Cloyd did.AOt locom-
      pany her S&her   te Deaf smith County
      rhen he established resideAOe there,
      that he rtiuld hare no jurisdiction in
      tgi4 oaae.

           We are at a loss  PI to what aounty
      should try this patient.  lot only hare
      me had this trouble with Miae Cloyd'u
      ease, but with several of our othsr rol-
      untary patienta.@


           Xour inquiry in onsrered by the prori,aions
of mtiole   gddla, kkeviwhi Civil tstatutee, Vernon*4
Codlfioation, as follorr:


           *If information in writing   under
      oath be given to any county Judge that
      any person in his oounty, not aharged
      with a ariminal   oitenae, is a person o?
      unsound mind, and that the welfare OP
      either auoh person or any other person
      er pwaons requires that he be placed
      under restraitlt, and euch county Judge
      shall believe such iA?ormatioA to be
      true, he shall forthwith issue a war-
      rant f'or the apprOheAsiOA oi eubh per-
      BOA, or, if such like information be
      given to any justPoe of the peaoe IA
      such oouAtf, mid justiae may issue a
      rarrant for the appreheaaioA of said
      person, making said ooA@aint    and mr-
      raAt returnable to,tho oouaty court of
      said aouaty, and~said county judge in
      either event shall fix a time and plaoe
      for the hearing and determination of
      the matter, either in tore tiaie or in
      vacation, rbioh plaoe shall be either
      at the court house of the county, or at
      the resideme    of the person named, or
      at any other place in the county, Abe
      the oounty judge may deem best for such
      hearing.   Potioe  at the time, place aAd




                                           :
(I:
                                                                       78
.,   .

         Honorable   L. ka&eahUe$   -   p&i   3   :




              purpose oi ruoh heariag shall be served
              upon tha person charged, such Aotloe to
              be Under the haad 4nd seal of the oouAt9
              olerk or.eaid oounty, and served and re-
              turned by th0 Sheriff or a COAtStable Of
              such coUnty, and the return  to stat.4 the
              time and place of aemioe~    8uoh notite
              4hall be 8erred not 1404.than three da94
              prior to the day of hearing.'


                    This Seation, when eonaidered as it should
         be in the.light of the rsaaining-portion of the Artiole,
         indicrate4 that the proseeding should be iA4tituted and
         maintained in the oounty wherein the person: 4ought to
         be adjudged IS theA to be found.

                   The juriediotion is thus given to the OOUAtp
         wherein 4uob per4on may be round, in the interest of
         expediting the matter not only for the sake oi the in-
         ditidual primarily ooncerned, but likexi4e of other4 as
         well.

                   IA Opinion go, -O-4988 this Department held that
         #the per4oA mought to b4 charged with lunae9 must be
         phy4ioally preeent within the county (of'the PrOCeediAg)
         at the time of the making or the 1Aformation.s

                   It 14 not, therefore, a question of the dondcile,
         legal or aotual residanoe rhatsoeter of the person thus
         charged; on the contrary, it is a question of' the preSeAae
         of auoh person within the juri8diCtiOA -- county -- of,the
         court whose duty it is to determine such queotion.




                                                      001s gpeer
                                                       Assistant